Citation Nr: 1502384	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-18 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than April 4, 1995 for service connection of hypertension with mild left ventricular hypertrophy, status post myocardial infarction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran had active service from August 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that the Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  A hearing was scheduled in January 2013, but the Veteran failed to appear.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

The Board notes that the issue of entitlement to an apportionment of the Veteran's VA benefits has been raised by the record in an April 2005 statement issued by the Veteran's former spouse, N.B., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  In an October 1995 rating decision, the RO granted the Veteran claim for service connection for hypertension, effective April 4, 1995.  

2.  In a March 2003 decision, pursuant to an appeal of the October 1995 rating decision, the Board denied an effective date prior to April 4, 1995, for the grant of service connection for hypertension with left ventricular hypertrophy.  

3.  In January 2011, VA received a statement from the Veteran construed as a request for an effective date earlier than April 4, 1995, for the grant of service connection for hypertension with left ventricular hypertrophy.  

4.  The Veteran's freestanding claim for an earlier effective date is legally barred.  


CONCLUSIONS OF LAW

1.  The March 2003 Board decision which denied an effective date prior to April 4, 1995, for the grant of entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7104 (West 2014).  

2.  The Veteran's freestanding claim for an effective date earlier than April 4, 1995 for the award of service connection for hypertension with mild left ventricular hypertrophy, status post myocardial infarction, must fail as a matter of law, and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2014); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes, as set forth in more detail below, the facts in this case are not in dispute and the Veteran's appeal must be dismissed as a matter of law.  Thus, the VCAA is not applicable in this case.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5- 2004 (holding that under 38 U.S.C. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Legal Criteria

Finality

Unappealed Board decisions are final on the date stamped on the face of the decision, in the absence of clear and unmistakable error (CUE), and are not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 7104, 7111 (West 2014).  A Board decision under chapter 38 is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A.  The Court of Appeals for Veterans Claims (Court) has held that there is no such procedure as a freestanding challenge to the finality of a VA decision.  See DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).  

The Court has also held that after a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

When the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).  

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  

With respect to claims of entitlement to service connection, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  See 38 C.F.R. § 3.400(b)(2).  

For cases where a Veteran seeks to reopen a claim for entitlement to an earlier effective date under 38 C.F.R. § 3.156, even assuming the presence of new and material evidence, reopening of a claim for entitlement to an earlier effective date cannot result in the actual assignment of an earlier effective date, because an award granted on a reopened claim may not be made effective prior to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2); Leonard v. Principi, 17 Vet. App. 447 (2004), aff'd Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Lapier v. Brown, 5 Vet. App. 215 (1993).  

Consistent with the above-described prior case law, the Court has held that after a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Court reasoned that a decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and a veteran could only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence.  However, because the proper effective date for an award based on claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.  

Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Historically, in an application dated in April 1995, the Veteran filed a claim for entitlement to service connection for high blood pressure (hypertension).  In an October 1995 rating decision, the RO granted service connection for hypertension, with an evaluation of 10 percent, effective April 4, 1995.  The Veteran filed a notice of disagreement with the effective date assigned in the October 1995 rating decision in April 1996.  In an August 1996 rating decision, the RO increased the disability rating for the service-connected hypertension with left ventricular hypertrophy to 30 percent, effective April 4, 1995.  After additional medical evidence was associated with the record, in a January 2002 rating decision, the RO granted a 60 percent evaluation for hypertension with mild left ventricular hypertrophy, effective April 4, 1995.  

In March 2003, the Board denied the Veteran's claim for an effective date earlier than April 4, 1995, for the grant of service connection for hypertension with mild left ventricular hypertrophy.  There has been no allegation or finding of CUE in the March 2003 Board decision.  As such, the March 2003 Board decision is final.  38 U.S.C.A. § 7104.  Additionally, as noted above, when the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  As such, the October 1995, August 1996, and January 2002 rating decisions are subsumed by the March 2003 Board decision, and as such, no claim of CUE can exist with respect to these RO decisions.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).  

In January 2011, the Veteran submitted a statement construed by the RO as a claim for an effective date prior to April 4, 1995, for the grant of service connection for hypertension with mild left ventricular hypertrophy.  The RO subsequently denied the claim in the July 2011 rating decision.  The Board notes that VA had no authority to adjudicate this freestanding earlier effective date claim.  The Court has held that once a decision assigning (or affirming an appeal) an effective date has become final, as is the case here with the March 2003 Board decision which affirmed the October 1995 rating decision assignment of an effective date of April 4, 1995, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed (Board) decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.  

The Board notes that the Veteran has not alleged clear and unmistakable error in prior rating decisions, to include the October 1995, August 1996, and January 2002 rating decisions.  Even if the Veteran did allege CUE, the March 2003 Board denial of entitlement to an earlier effective date for the grant of service connection for hypertension, which was a final decision, subsumed the prior RO decisions on the same issue.  A CUE claim may not be raised against the subsumed prior RO decisions.  

Finally, if the Veteran believes that the Board committed CUE in the March 2003 Board decision, the proper way to assert error in a final Board decision would be through an allegation, brought to the Board, that a prior decision of the Board contained CUE.  The Board expresses no opinion on the eventual success of such a motion.  

As an award granted on a reopened claim for entitlement to an earlier effective date may not be made effective prior to the date of the reopened claim, there is no legal basis for the Veteran's claim to reopen his claim for an earlier effective date.  As noted above, the Court has held that because the proper effective date for an award based on a claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.  See Leonard, 405 F.3d 1333 at 1337 (indicating that "no matter how [the Veteran] tries to define "effective date," the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date).  The Veteran has not asserted CUE in the March 2003 Board decision.  As in this case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be dismissed due to a lack of legal merit).





ORDER

The claim for an effective date prior to April 4, 1995, for the award of service connection hypertension with mild left ventricular hypertrophy, status post myocardial infarction, is dismissed.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


